FILED

UNITED STATES DISTRICT COURT

F0R THE DISTRICT oF CoLUMBIA APR 1 0 2013
Clerk, U.S. Distrlct and
Bankruptcy Courts
DAVID LEE GARNER, )
)
Plaintiff, )
)
v. ) Civil Action No.

) l 3 ~ ’H@ (O
THE SUPREME COURT OF THE )
UNITED STATES, et al;, )
)
Defendants. )

MEMORANDUM OPINION

This' matter comes before the court on review of plaintiff’ s application to proceed in
forma pauperis and pro se civil complaint, The Court will grant the application, and dismiss the

complaint,

The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz`sch, 656 F. Supp. 23 7, 239
(D.D.C. l987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient_to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine ofresjua'z'cata applies. Brown v. Calzfano, 75 F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff, who currently is incarcerated at the United States Penitentiary in Lewisburg,
Pennsylvania, brings this action against dozens of defendants on claims arising from his current
incarceration. The Court_, however, identifies neither a short and plain statement of a particular
claim against a particular defendant, nor a clear statement of plaintiffs entitlement to relief. £As
drafted, the complaint fails to comply with Rule S(a), and it will be dismissed. An Order

consistent with this Memorandum Opinion is issued separately.

  4€/

nited St s District Judge

DATE¢ w /§ /Hl I”M’!